EXHIBIT 1 JOINT FILING AGREEMENT The undersigned hereby agree that the Statement on this Schedule 13D, dated October 17, 2013 (the “Schedule 13D”), with respect to the Common Stock, of Intercept Pharmaceuticals, Inc. is filed on behalf of each of us pursuant to and in accordance with the provisions of Rule13d-1(k)under the Securities and Exchange Act of 1934, as amended, and that this Agreement shall be included as an Exhibitto this Schedule 13D.Each of the undersigned agrees to be responsible for the timely filing of the Schedule 13D, and for the completeness and accuracy of the information concerning itself contained therein.This Agreement may be executed in any number of counterparts, all of which taken together shall constitute one and the same instrument. IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the 17th day of October, 2013. OrbiMed Advisors LLC a Delaware Limited Liability Company By: /s/Samuel D. Isaly Name: Samuel D. Isaly Title: Managing Member OrbiMed Capital GP IV LLC a Delaware Limited Liability Company By: OrbiMed Advisors LLC A Delaware Limited Liability Company and its Managing Member By: /s/Samuel D. Isaly Name: Samuel D. Isaly Title: Managing Member Samuel D. Isaly By: /s/Samuel D. Isaly Samuel D. Isaly
